                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                 :                  CHAPTER 11
                                       :
FOX SUBACUTE AT MECHANICSBURG, LLC, :                     CASE NO. 1:19-bk-04714-HWV
FOX NURSING HOME CORP. d/b/a FOX       :                  CASE NO. 1-19-bk-04715-HWV
SUBACUTE AT WARRINGTON,                :                  CASE NO. 1-19-bk-04716-HWV
FOX SUBACUTE AT CLARA BURKE, INC., and :                  CASE NO. 1-19-bk-04717-HWV
FOX SUBACUTE AT SOUTH PHILADELPHIA, :
LLC,                                   :                  (Jointly Administered)
                                       :
     DEBTORS-IN-POSSESSION             :

              UNITED STATES TRUSTEE’S NOTICE OF APPOINTMENT
              OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS

       NOW COMES the United States Trustee, through undersigned counsel, and respectfully
gives notice of the appointment of the following creditors to the Official Committee of
Unsecured Creditors in the above-captioned Chapter 11 case pursuant to 11 U.S.C. § 1102(a)(1):

         1.   American Health Care Services, Inc.
              2014 Ford Road, Suite M
              Bristol, PA 19007
              Attn.: Gary J. Romett, President
              Tel.: (215) 788-7692
              Fax: (215) 788-7694
              Email: gromett@ahcsmed.com

         2.   HSE Staffing Agency
              5585 Barbara Drive
              Mechanicsburg, PA 17050
              Attn.: Hagir Elsheikh, President
              Tel: (717) 379-1964
              Fax: None
              Email: hsestaffing@gmail.com

      3.      Infiniti Medical Solutions, LLC
              50 Randolph Road, Suite A2
              Somerset, NJ 08873
              Attn.: Andrew Bythell, President
              Tel: (908) 226-0444
              Fax: (908) 226-3569
              Email: qualitymedical@verizon.net




Case 1:19-bk-04714-HWV        Doc 87 Filed 12/11/19 Entered 12/11/19 10:16:34             Desc
                              Main Document    Page 1 of 2
      4.     Prominent Medical Staffing, Inc.
             651 Market Street, Suite C
             Lemoyne, PA 17043
             Attn.: Denice Gipe, President
             Tel.: (717) 918-6107
             Fax: (717) 918-6108
             Email: dgipe@prominentmedicalstaffing.com

      5.     Specialty Medical Products, Inc.
             187 Pennsylvania Avenue
             Malvern, PA 19355
             Attn.: George J. Walmsley, III, CPA, Vice President of Operations
             Tel: (610) 644-1370
             Fax: (610) 644-3992
             Email: gjwalmsley@smpcares.com

                                                 Respectfully submitted,

                                                 ANDREW R. VARA
                                                 ACTING UNITED STATES TRUSTEE

                                                 Anne K. Fiorenza
                                                 Assistant United States Trustee

                                         By:     /s/ Gregory B. Schiller
                                                 Gregory B. Schiller, Esq.
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Office of the United States Trustee
                                                 Middle District of Pennsylvania
                                                 228 Walnut Street, Suite 1190
                                                 Harrisburg, PA 17101
                                                 Tel. (717) 221-4515
                                                 Fax (717) 221-4554
                                                 Email: Gregory.B.Schiller@usdoj.gov

Dated: December 11, 2019




Case 1:19-bk-04714-HWV      Doc 87 Filed 12/11/19 Entered 12/11/19 10:16:34            Desc
                            Main Document    Page 2 of 2
